Citation Nr: 1037310	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  08-29 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for residual laceration 
scar of the left upper lip, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for residual laceration 
scar of the left little finger, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active service from November 1976 to October 
1982.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma. 

The claim of entitlement to an increased rating for residual 
laceration scar of the left little finger was last before the 
Board in March 2010 when it was remanded for further development, 
particularly to afford the Veteran a VA examination to address 
the severity of the left little finger and evaluate the presence 
of any related pathology.  That development was completed in July 
2010 and the claim is now ready for consideration by the Board.  
D'Aries v. Peake, 22 Vet. App. 97 (2008).

The issue of entitlement to an increased rating for residual 
laceration scar of the left upper lip, currently evaluated as 10 
percent disabling, being remanded, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's residual laceration scar of the left little finger 
scar is not associated with any muscle, bone or nerve pathology 
and has never exceeded an area of 12 square inches (77 square 
centimeters).


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for 
the Veteran's residual laceration scar of the left little finger 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801-7805 
(2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  In the 
notice, VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also 
address the rating criteria and effective date provisions that 
are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in January 2008.  

VA has obtained the Veteran's service treatment records, assisted 
the Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the etiology 
and severity of his disability.  All known and available records 
relevant to the issue on appeal have been obtained and associated 
with the Veteran's claims file; and the Veteran has not contended 
otherwise.  

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that VA 
examinations obtained in this case are adequate.  They were 
predicated on a substantial review of the record and medical 
findings and considered the Veteran's complaints and symptoms.  
Accordingly, VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue addressed in 
this decision has been met.  38 C.F.R. § 3.159(c)(4).
VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities. 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  "Staged" 
ratings are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 7801 provides ratings for scars, other than the 
head, face, or neck, that are deep or that cause limited motion.  
Scars that are deep or that cause limited motion in an area or 
areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent 
disabling.  Scars in an area or areas exceeding 12 square inches 
(77 sq. cm.) are rated 20 percent disabling.  Scars in an area or 
areas exceeding 72 square inches (465 sq. cm.) are rated 30 
percent disabling.  Scars in an area or areas exceeding 144 
square inches (929 sq.cm.) are rated 40 percent disabling.  Note 
(1) to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be separately 
rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) 
provides that a deep scar is one associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7802 provides ratings for scars, other than the 
head, face, or neck, that are superficial or that do not cause 
limited motion.  Superficial scars that do not cause limited 
motion, in an area or areas of 144 square inches (929 sq. cm.) or 
greater, are rated 10 percent disabling.  Note (1) to Diagnostic 
Code 7802 provides that scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined in 
accordance with 38 C.F.R. § 4.25.  Note (2) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for superficial 
unstable scars.  Note (1) to Diagnostic Code 7803 provides that 
an unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7804 provides a 10 percent rating for superficial 
scars that are painful on examination.  Note (1) to Diagnostic 
Code 7804 provides that a superficial scar is one not associated 
with underlying soft tissue damage.  Note (2) provides that a 10-
percent rating will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable rating.  38 C.F.R. § 4.118.  Diagnostic Code 7804 
also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  
38 C.F.R. § 4.118. 
 
Diagnostic Code 7805 provides that other scars are to be rated on 
limitation of function of affected part.  38 C.F.R. § 4.118.  Any 
limitation of motion of the little finger is rated as zero 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5230.

The Board notes in passing that the regulations pertaining to 
rating skin disabilities were revised, effective October 23, 
2008.  However, those revised provisions are applicable only to 
claims received on or after October 23, 2008.  Because the 
current claim was received prior to that date, those revisions do 
not apply in this case.  73 Fed. Reg. 54708 (Sept. 23. 2008).


Factual Background and Analysis

The Veteran filed his claim for an increased evaluation in 
February 2006 and was afforded a VA examination in April 2006.  
The report of this examination notes that the Veteran sustained a 
deep cut on this finger with tissue damage that could not be 
repaired.  Examination of the left little finger noted a thin 
scar with unmeasurable width running the whole length of the 
lateral side of the finger.  The Veteran reported burning and 
shooting pains in his hands.  There was no adherence to the 
underlying tissue and the scar was raised with irregular texture.  
The scar was not unstable, superficial, but was noted as deep 
because there was very little underlying tissue; the examiner 
noted that the scar was basically skin on bone.  It was positive 
for keloid formation and hypopigmented.  This report indicated 
that the Veteran had probable nerve damage as the result of the 
injury to his left fifth finger.

In March 2008 the Veteran was provided a VA (QTC) examination of 
his left little finger.  At this time, the Veteran reported 
current symptoms of numbness, pain, loss of mobility and strength 
and inability to coordinate hand function.  Physical examination 
showed an elevated scar present at the left little finger, on the 
outer side, measuring about 4 cm. x 0.4 cm.  The scar had keloid 
formation, hypopigmentation, and abnormal texture, all of less 
than 6 square inches.  There was no tenderness, disfigurement, 
ulceration, adherence, instability, tissue loss, inflammation, 
edema or hyperpigmentation.

Pursuant to the Board's remand, the Veteran was provided another 
VA examination in July 2010, not only to evaluate the scarring 
associated with his left little finger laceration, but also to 
determine whether there were other residuals of this injury, 
particularly any muscle, bone or nerve pathology.  Examination of 
the left hand showed a V-shaped scar located on the outer surface 
of the little finger.  It was without skin breakdown, and the 
Veteran reported pain in the scar.  The Veteran also reported 
that he had popping and snapping of the joints in his left little 
finger and that the digit froze up on him in cold weather.  The 
scar measured 1/2 cm. x 4 cm. and was less than 6 sq. in. (39 sq. 
cm.) in area.  It was painful and superficial and had no other 
disabling effects.  The scar was minimally elevated with slight 
keloid formation.  It had no adherence to underlying tissue, loss 
of covering skin, depression, inflammation, edema, induration, 
inflexibility, gross distortion or asymmetry of any features.  
There was no limitation of movement or other function related to 
the scar.  There was hypopigmentation.  The popping and snapping 
described by the Veteran involved the metacarpophalangeal joint 
(MCJ) of the left little finger consistent with trigger finger 
and was unrelated to the scar as it involved a joint proximal to 
the injury.  The examiner assessed status-post laceration of the 
left little finger with a well-healed scar, without residual 
muscle, nerve, joint or bone pathology, functional limitation or 
any interference in employment caused by disfiguration, 
functional limitation or impairment.  

With respect to any associated pathology of the muscles, bone or 
nerves, the examiner concluded that the Veteran's trigger finger 
of the left little finger MCJ was less likely as not related to 
the Veteran's status-post laceration of the left little finger 
with well-healed scar, but rather at least as likely as not or a 
result of the Veteran's post-military activities, normal process 
of aging, injuries and/or his occupation.  The examiner noted 
that the affected joint was proximal to the level of injury to 
the left little finger.  The examiner cited medical literature 
indicating that trigger finger was often related to repetitive 
trauma, although the exact mechanism for this correlation was 
still open to debate.  The literature also indicated that trigger 
finger was rarely due to acute trauma or space-occupying lesions.

Initially, the Board points out that other than scarring, there 
is no separate pathology for evaluation in the present case.  In 
this regard, the Board notes the impression of probable nerve 
damage in April 2006, as well as the Veteran's complaints of 
numbness, incoordination, loss of mobility and strength.  
Nevertheless, objective examination in July 2010 showed no nerve 
damage and attributed the Veteran's complaints of incoordination 
and loss of mobility and strength to trigger finger.  Moreover, 
trigger finger was found at this time to be less likely than not 
due to the in-service injury due to the fact that the MCJ joint 
was proximal to the scar and the medical literature cited in the 
examination report notes that trigger finger was rarely due to 
acute trauma or space-occupying lesions.  See 38 C.F.R. § 4.14 
(2009) (the use of manifestations not resulting from service-
connected disease or injury in establishing the service-connected 
evaluation ... is to be avoided).  Given the inconclusive nature 
of the April 2006 VA examiner's finding as to nerve damage, in 
contrast to the thorough rationale provided by the July 2010 
following a review of medical literature in explaining the 
underlying etiology of the Veteran's symptoms, the Board finds 
the report of the July 2010 examination to be more probative in 
determining whether service-connected laceration resulted in any 
muscle, bone, or nerve pathology.

As the Board has found no other pathology besides scarring, the 
criteria provided under the diagnostic codes pertaining to the 
skin are the only means to establishing an evaluation in excess 
of 10 percent.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 
(2008).  Based on a review of the above diagnostic codes for 
rating scars, the only way the Veteran can receive a disability 
rating in excess of 10 percent for his left little finger scar is 
if he has a deep scar with an area exceeding 12 square inches (77 
square centimeters).  Because any limitation of motion of the 
little finger is rated as noncompensable, a higher evaluation 
cannot be established on this basis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5230.  Based on the above findings, although 
there is evidence that the Veteran's left little finger scar is 
associated with underlying soft tissue damage, it clearly does 
not exceed 12 square inches (77 square centimeters).  Thus a 20 
percent disability rating under Diagnostic Code 7801 is not 
warranted.  Hart, supra.  


ORDER

Entitlement to an increased rating for residual laceration scar 
of the left little finger, currently evaluated as 10 percent 
disabling is denied.


REMAND

The Veteran has been afforded VA examinations addressing his 
residual laceration scar of the left upper lip in April 2006 and 
July 2010.  No photographs of the Veteran's face or neck were 
taken in conjunction with these examinations to document the 
presence or absence of any residual disfigurement.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7800, Note (3).  The Board notes that 
the July 2010 examiner did note that photographs had previously 
been obtained and that the Veteran related that there had been no 
change in this regard; however, a review of the claims file 
reveals only photographs of the Veteran's left little finger, and 
not his facial scar.  When a medical examination report "does 
not contain sufficient detail," the adjudicator is required to 
return the report as inadequate for evaluation purposes. 38 
C.F.R. § 4.2 (2009).  Accordingly, upon remand of this matter the 
Veteran should be afforded a new VA examination, which must 
include unretouched color photographs.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical 
examination to determine the current severity 
of his service-connected residual laceration 
scar of the left upper lip.  The claims 
folder should be provided to the examiner in 
connection with the examination of the 
Veteran.

All indicated studies should be undertaken.  
The examiner is requested to report 
complaints and clinical findings in detail 
and comment on which complaints and clinical 
findings are associated with residual 
laceration scar of the left upper lip.  The 
examiner should also comment on the presence 
or absence of scarring and/or disfigurement 
due to residual laceration scar of the left 
upper lip and if disfigurement is present.  
The examination should include unretouched 
color photographs of the affected area(s).

Any and all opinions must be accompanied by a 
complete rationale.  If the examiner is 
unable to reach an opinion without resort to 
speculation, he or she should explain the 
reasons for this inability and comment on 
whether any further tests, evidence or 
information would be useful in rendering an 
opinion.

2.  Thereafter, readjudicate the issue on the 
basis of all  pertinent evidence of record 
and all governing law and regulations.  If 
any benefit sought on appeal remains denied, 
the Veteran and his attorney should be 
provided with a supplemental statement of the 
case, which should contain notice of all 
relevant actions taken on the claim for 
benefits, and set forth all pertinent 
evidence and governing law and regulations.  
An appropriate period of time should then be 
allowed for a response, before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


